DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: the claim should be amended to recite “…film of claim 1, wherein.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities: the claim should be amended to recite “…film of claim 1, wherein the cationic initiator includes…”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities: the claim should be amended to recite “…The adhesive film of claim 1, wherein…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 4, it is unclear from the claim limitations what the Applicant is, and is not, claiming as their invention as claim 1 appears to suggest both that the cyclo-aliphatic epoxy resins are, and are not, required as the resins are stated as comprising the adhesive compound, which suggests that they are required, but the proportion range also appears to allow for the proportion of these resins to be 0 wt%.  Current claim 4, also allows for their epoxy equivalent to be zero.

Regarding claim 1, it is unclear if the recited “100%” is 100 wt% or some other percentage.

Claim 1 recites the limitation "the proportions" in line 9.  There is insufficient antecedent basis for this limitation in the claim as proportions have not been previously introduced.

Regarding claim 6, it is unclear from the claim limitations what the Applicant is claiming as the invention given that it is unclear if the recited “a film former” is the same film former recited in current claim 1 (antecedent basis has thus been established), or if it is an additional film former from that recited in current claim 1.

Regarding claim 9, it is unclear from the claim limitations, and light of the specification, what the Applicant is claiming as the invention given that it is unclear what is intended by CFRP as the acronym is not defined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2005/0256230 A1).

Regarding claim 1-2, 6, 8, Yamaguchi teaches an adhesive film (para 0039) comprising a cationic polymerizable adhesive composition (and a resultant anisotropically electroconductive adhesive composition) comprising a cationic polymerizable monomer (A) selected from an epoxy monomer (epoxy-based adhesive compound), a vinyl ether monomer, or a mixture cationic initiators) (abstract, para 0027), which said catalyst is activated via irradiation with ultraviolet (UV) rays (current claim 8) and is present in amount of 0.05 to 10.0 parts by weight per 100 parts by weight of the cationic polymerizable monomer towards a balance of high adhesive strength and room temperature storage stability (para 0021-0022).
Yamaguchi also teaches that the cationic polymerizable adhesive composition comprises:
modifiers such as, inter alia, a thermoplastic resin such as, inter alia, a phenoxy resin (film former, current claim 6) in an amount of 10 to 900 parts by weight per 100 parts by weight of the cationic polymerizable monomer towards a balance of film form-ability and flowability (para 0033-0035);
a mixture of alicyclic epoxy resin(s) (cyclo-aliphatic epoxy resins) having an epoxy equivalent of 90 to 500 towards a balance of toughness, adhesiveness and viscosity, and glycidyl group-containing epoxy resin(s) (aromatic epoxy resins) having an epoxy equivalent of 170 to 5,500 towards a balance toughness, adhesive strength and viscosity (para 0014-0020).  
Yamaguchi also teaches that the ratio of the alicyclic epoxy resin(s)/glycidyl group-containing epoxy resin(s) 5:95 to 98:2 % by weight towards a balance of high adhesive strength and pot life activation (para 0020). 
The Examiner notes that the parts by weight for the disclosed cationic polymerizable monomer, the thermoplastic resin and the cationic catalyst, and the weight % ratio disclosed for aromatic and cyclo-aliphatic epoxy resins provides an overlap with the presently claimed ranges for items a)-d) of the presently claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to adjust the proportions of the disclosed cationic polymerizable monomers (A), cationic polymerization catalyst (B) and the thermoplastic resin to that presently claimed based on the balance of high adhesive strength, room temperature storage stability, film form-ability, flowability, toughness, viscosity, and pot life activation required of the prior art’s intended application as in the present invention

The Examiner also notes that, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.  Thus, one skilled in the art would conclude open time” characteristics and “time until handling strength” as recited in current claims 1-2.

The recitation in the claims that the adhesive film is adapted to be wound and stamped is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
	 It is the Examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, and further that the prior art structure is capable of performing the intended use.  Given that Yamaguchi discloses an adhesive film as presently claimed, it is clear that the adhesive film of Yamaguchi would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP.
It is further noted that case law provides that “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
See also MPEP 2111.04.

Lastly, the Examiner acknowledges the limitation of claim 1 reciting that the wt% ranges for items a)-f) must total 100%.  However, it is also noted that it appears that this limitation is directed solely to the recited epoxy-based adhesive compound.  It is further noted that the transition phrase “including” is being treated, for the purposes of examination, in a manner identical to the transition phrase “comprising”, which allows for the presently claimed adhesive film to comprise materials other than those recited in items a)-f).  See MPEP 2111.03.
Thus, the electroconductive particles (see para 0028-0030 of Yamaguchi) can be included in the adhesive films of Yamaguchi (i.e., anisotropically electroconductive adhesive composition) and not in the cationic polymerizable adhesive composition, the latter of which provides all disclosed chemical compounds cited above in proportions totally 100 wt% of said cationic polymerizable adhesive composition.  The Examiner finally submits that, while Yamaguchi contemplates additional additives in said cationic polymerizable adhesive composition, Yamaguchi does not require them.  (see above in the current action, and, for example para 0031 of Yamaguchi).

Regarding claim 3, given that current claim 1 provides that the recited epoxy-enhanced polyether compounds are optional, and thus not required for the presently claimed invention (recited as present at 0 wt%), the prior art need not disclose the limitations of current claim 3 in order to teach or render obvious limitations of the current claim.

Regarding claims 4-5, the presently claimed invention only requires the presence of the recited aromatic and cyclo-aliphatic epoxy resins (also, see the rejection of claims 1 and 4 under 35 overlap with the epoxy equivalents presently recited.  Also as noted above, Yamaguchi also teaches that the ratio of the alicyclic epoxy resin(s)/glycidyl group-containing epoxy resin(s) 5:95 to 98:2 % by weight.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the alicyclic epoxy resin(s) and glycidyl group-containing epoxy resin(s) with the presently claimed percentages of epoxy equivalents towards the adhesives of Yamaguchi demonstrating a balance of toughness, adhesiveness, viscosity, and pot life activation based on the requirements of the prior art’s intended application as in the presently invention. 

Regarding claim 7, Yamaguchi teaches that the cationic polymerization catalyst of, inter alia, triarylsulfonium salts (para 0021).

Regarding claims 9-10, the Examiner notes that, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.  


Regarding claim 11, as noted above in the rejection of current claim 8, Yamaguchi teaches the presently claimed cationic initiators, and thus it is reasonable to conclude that the catalysts of Yamaguchi would demonstrate that same activation profile presently recited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        2/26/2022